Order entered September 19, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01050-CV

                IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-18-03717-1

                                         ORDER
       Before the Court is the September 18, 2019 request of Jackie Galindo, Official Court

Reporter for Probate Court No. 1, for an extension of time to file the reporter’s record. The

reporter’s record is not due until October 7, 2019.       See TEX. RS. APP. P. 35.1; 4.1(a).

Accordingly, we DENY the motion as premature.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE